Exhibit 10.10(b)

 

THE MANITOWOC COMPANY, INC.

 

PERFORMANCE SHARE AWARD AGREEMENT

 

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), dated the           
day of                   , 20      (the “Grant Date”), is granted by THE
MANITOWOC COMPANY, INC. (the “Company”) to [Name of Employee], an employee of
the Company (the “Employee”) pursuant to the Company’s 2003 Incentive Stock and
Awards Plan (the “Plan”).

 

WHEREAS, the Company believes it to be in the best interests of the Company, its
subsidiaries and its shareholders for the Employee to obtain or increase the
Employee’s stock ownership interest in the Company in order that the Employee
will have a greater incentive to work for and manage the Company’s affairs in
such a way that its shares may become more valuable.

 

WHEREAS, the Compensation and Benefits Committee of the Board of Directors of
the Company (the “Committee”) has authorized the conditional future grant of
shares of the Common Stock of the Company (“Stock”) to the Employee, subject to
the restrictions provided herein.

 

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein set forth, the Company and the Employee mutually covenant and
agree as follows:

 

1.             Award of Performance Shares.

 

(a)           Award Amount and Timing. Subject to the terms and conditions of
this Agreement and the satisfaction of the criteria set forth in this Agreement,
the Employee is granted the conditional right to receive certain shares of Stock
at a future date (hereinafter such shares are referred to as the “Performance
Shares”) as set forth in this Agreement. The target number of Performance Shares
available to the Employee is                                      [INSERT TARGET
NUMBER] (the “Target Award”).  The actual number of Performance Shares, if any,
to be issued to the Employee and the timing and other criteria for issuing the
Performance Shares (in addition to the criteria specifically set forth in this
Agreement), is set forth in the Schedule established by the Committee at the
time of Target Award grant and attached to this Agreement.  The date on which
the actual Performance Shares are issued following completion of the performance
criteria, may be referred to herein as the “Performance Share Issue Date.”  The
period of time over which the performance criteria are applied may be referred
to herein as the “Measurement Period.”

 

(b)           Adjustment for Limited Employment.  If the Employee’s employment
with the Company terminates prior to last day of the Measurement Period (or any
deferred vesting date) due to the Employee’s death, Disability (as hereinafter
defined) or Retirement (as hereinafter defined), then the actual number of
Performance Shares to be issued shall be reduced to an amount determined by
multiplying the number of Performance Shares that would otherwise be issued, by
a fraction the numerator of which is equal to the number of days that the
Employee

 

--------------------------------------------------------------------------------


 

was employed by the Company during the Measurement Period and the denominator of
which is equal to the total number of days in the Measurement Period.  Unless
the Committee, in it sole discretion determines otherwise, if the Employee’s
employment with the Company terminates during the Measurement Period for Cause
(as hereinafter defined) or any reason other than the Employee’s death,
Disability, Retirement, the Employee will not receive any Performance Shares and
will forfeit all rights under this Agreement. The Committee, in its sole
discretion, may accelerate or modify the criteria for issuing all or any portion
of the Employee’s Performance Shares under such terms as the Committee deems
appropriate upon termination of employment for any reason other than for Cause,
death, Disability or Retirement.

 

(c)           Adjustment for Limited Employment During and Deferred Vesting
Period.  In the event that a deferred vesting date has been specified by the
Committee in the attached Schedule for all or any portion of the Performance
Shares earned, and the Employee’s employment with the Company terminates prior
to the end of the deferred vesting period specified by the Committee, due to the
Employee’s death, Disability (as hereinafter defined) or Retirement (as
hereinafter defined), then the actual number of Performance Shares to be issued
following the end of such deferred vesting period shall be reduced to an amount
determined by multiplying the number of Performance Shares that would otherwise
be issued, by a fraction the numerator of which is equal to the number of days
that the Employee was employed by the Company during such deferred vesting
period following the end of the Measurement Period and the denominator of which
is equal to the total number of days in such deferred vesting period.  Unless
the Committee, in it sole discretion determines otherwise, if the Employee’s
employment with the Company terminates during the deferred vesting period
following the end of the Measurement Period, for Cause or any reason other than
the Employee’s death, Disability, Retirement, or Cause (as hereinafter defined),
the Employee will not receive any Performance Shares and will forfeit all rights
under this Agreement.  The Committee, in its sole discretion, may accelerate or
modify the criteria for issuing all or any portion of the Employee’s Performance
Shares subject to a deferred vesting period, under such terms as the Committee
deems appropriate upon termination of employment for any reason other than for
Cause, death, Disability or Retirement.

 

(d)           Approved Leave.  If the Employee takes an approved unpaid leave of
absence from the Company, the Committee may, in its sole discretion, treat the
employee as continuously employed or may extend the Performance Share Issue
Date, to take into account the period(s) during which the Employee was not
actively employed by the Company.

 

(e)           Definitions.  When used herein, the following terms shall have the
meanings ascribed as follows:

 

(i)            “Cause” means termination of employment as a result of (A) the
failure of the Employee to perform or observe any of the material terms or
provisions of any written employment agreement between the Employee and the
Company or its subsidiaries or, if no written agreement exists, the gross
dereliction of the Employee’s duties with respect to the Company; (B) the
failure of the Employee to comply fully with the lawful directives of the Board
of Directors of the Company or its subsidiaries, as applicable, or the officers
or supervisory employees to whom the Employee is reporting; (C) the Employee’s
dishonesty, misconduct, misappropriation of funds, or disloyalty or

 

2

--------------------------------------------------------------------------------


 

disparagement of the Company, any of its subsidiaries, or its management or
employees; or (D) other proper cause determined in good faith by the Committee. 
Notwithstanding the foregoing, if the Employee is subject to a written agreement
with the Company or its subsidiaries that contains a definition of “cause” that
is different than the definition provided herein, the definition of “cause” in
such other agreement shall apply in lieu of the definition provided herein.

 

(ii)           “Disability” means permanently and totally disabled within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

 

(iii)          “Retirement” means termination of employment from the Company and
its subsidiaries on or after reaching the earlier of age sixty (60) or the first
of the month following the date on which the Participant’s attained age plus
years of service with the Company and its subsidiaries equal eighty (80).

 

(f)            Change of Control.  The rights of the Employee with respect to
Performance Shares or the number and type of shares subject to this Agreement
may be adjusted, or this Agreement may be assumed, cancelled or otherwise
changed, in the event of certain transactions, as provided in Section 11 of the
Plan.  Upon a change of control, as defined in the Plan, the Employee shall have
the rights specified in Section 11 of the Plan.

 

2.             Performance Shares.  The Committee will certify the performance
results and the calculations set forth above shall be completed no later than
last day of February of the calendar year following the end of the Measurement
Period.  Shares of Stock representing the actual number of Performance Shares
earned will be issued to the Employee or the Employee’s heir(s) in accordance
with paragraph 4 below and no later than March 15 of the calendar year following
the end of the Measurement Period unless a deferred vesting date has been
specified by the Committee in the attached Schedule for all or any portion of
the Performance Shares earned.  In the case of a deferred vesting date, the
shares of Stock will be issued in accordance with the deferred vesting date set
forth in the attached Schedule.

 

3.             Acceptance of Award and Shares.  The Employee hereby accepts the
rights pertaining to the Performance Shares and agrees with respect thereto as
follows:

 

(a)           No Immediate Share Rights.  The Employee acknowledges that the
actual shares (if any) of Stock underlying the award of Performance Shares will
be issued only upon satisfaction of certain performance-based criteria set forth
in this Agreement (including any schedules attached hereto) and only after the
end of the Measurement Period.

 

(b)           Transfer Restrictions.  Until the end of the Measurement Period,
except as otherwise provided in this paragraph 3(b), the rights under this
Agreement, including any rights to Performance Shares, may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and shall be forfeited by the Employee for no consideration in
the event of the Employee’s termination of employment from the Company for any
reason other than death, Disability (as hereinafter defined) or Retirement (as
hereinafter defined).  The foregoing prohibition against transfer and the
obligation to forfeit and surrender the rights under this Agreement, including
any rights to Performance Shares upon termination of

 

3

--------------------------------------------------------------------------------


 

employment are herein referred to as the “Forfeiture Restrictions.”
Notwithstanding the foregoing, the Employee may transfer the Employee’s rights
under this Agreement, including any rights to Performance Shares prior to the
end of the Measurement Period, only to (i) the Employee’s spouse, children or
grandchildren (“Immediate Family Members”); (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members; or (iii) a partnership in
which such Immediate Family Members are the only partners.  The transfer will be
effective only if the Employee receives no consideration for such transfer. 
Subsequent transfers of transferred rights hereunder are prohibited except
transfers to those persons or entities to which the Employee could have
transferred such rights, or transfers otherwise in accordance with this
paragraph 3(b).  Any attempted transfer not permitted under this Section shall
be null and void and have no legal effect.  The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of the rights under this
Agreement, including any rights to Performance Shares.

 

4.             Issuance of Shares.  After the Committee has certified the
performance results and calculated the number of shares of Stock to be issued
under Section 1 above, the Company will issue to the Employee (or the Employee’s
permitted heirs or assigns) the shares of Stock in accordance with such
calculation.  Thereafter, the recipient shall be free to transfer such shares,
subject to the terms of any shareholder agreement then in effect, provided that
the recipient agrees for himself/herself and his/her heirs, legatees and legal
representatives, with respect to all shares of Stock issued and acquired
pursuant to the terms and conditions of this Agreement (or any shares of Stock
issued pursuant to a stock dividend or stock split thereon or any securities
issued in lieu thereof or in substitution or exchange therefor):

 

(a)           that the Employee and the Employee’s heirs, legatees and legal
representatives will not sell or otherwise dispose of such shares except
pursuant to a registration statement filed by the Company that has been declared
effective by the Securities and Exchange Commission under the Securities Act of
1933 (the “Act”), or except in a transaction which is determined by counsel to
the Company to be exempt from registration under the Act and any applicable
state securities laws; and

 

(b)           to execute and deliver to the Company such investment
representations and warranties, and to take such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any applicable securities laws.

 

5.             Voting Rights, Dividends and Other Distributions. Until after
Company has issued the actual shares of Stock in accordance with this Agreement,
the Employee (and any other recipient) shall not be entitled to:

 

(a)           exercise any voting rights with respect to such Performance
Shares; or

 

(b)           receive any dividends or distributions paid with respect to such
Performance Shares.

 

6.             Recoupment or Claw Back. The Performance Shares awarded under
this Agreement and the proceeds from any subsequent transfer shall be subject to
any applicable Company policy required to comply with Section 954 of the
Dodd-Frank Wall Street Reform and

 

4

--------------------------------------------------------------------------------


 

Consumer Protection Act (Pub.L 111-203) or other similar, applicable and
mandatory legal requirement.

 

7.             Withholding of Tax.  To the extent that the receipt of the
Performance Shares or the lapse of any Forfeiture Restrictions results in income
to the Employee for federal or state income tax purposes, the Employee or the
Employee’s heir(s) shall deliver to the Company at the time of such receipt or
lapse, as the case may be, such amount of money as the Company may require to
meet its withholding obligation under applicable tax laws or regulations, and,
if the Employee or the Employee’s heir(s) fail(s) to do so, the Company is
authorized to withhold from any cash remuneration then or thereafter payable to
the Employee or the Employee’s heir(s) any tax required to be withheld by reason
of such resulting compensation income.

 

8.             Powers of Company Not Affected.  The existence of this Agreement
or the Performance Shares herein granted shall not affect in any way the right
or power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred, or prior
preference stock ahead of or affecting the Stock or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

9.             Employment.  The granting of Performance Shares under this
Agreement shall not be construed as granting to the Employee any right with
respect to continued employment by the Company.  Any question as to whether and
when there has been a termination of the Employee’s employment with the Company
shall be determined by the Committee and its determination shall be final.

 

10.           Interpretation.  As a condition of the granting of the Performance
Shares, the Employee agrees for himself and his legal representatives, that any
dispute or disagreement which may arise under or as a result of or pursuant to
this Agreement shall be determined by the Committee in its sole discretion, and
any interpretation by the Committee of the terms of this Agreement shall be
final, binding and conclusive.

 

11.           Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the Company its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  This
Agreement shall be binding upon, and inure to the benefit of the Employee, the
Employee’s legal representatives and heirs.  This Agreement may not be assigned
by the Employee, and any attempted assignment shall be null and void and of no
legal effect.

 

12.           Amendment or Modification.  Except as otherwise provided herein,
no term or provision of this Agreement may be modified or amended, except as
provided in Section 9 of the Plan.

 

13.           Governing Law.  This Agreement shall be governed by the internal
laws of the state of Wisconsin as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.  Any legal
action or proceeding with respect to the Plan or this

 

5

--------------------------------------------------------------------------------


 

option may only be brought and determined in a court sitting in the County of
Manitowoc, or the Federal District Court for the Eastern District of Wisconsin. 
The Company may require that the action or proceeding be determined in a bench
trial.

 

ALL PARTIES ACKNOWLEDGE THAT THE PERFORMANCE SHARES ARE GRANTED UNDER AND
PURSUANT TO THE PLAN, WHICH SHALL GOVERN ALL RIGHTS, INTERESTS, OBLIGATIONS, AND
UNDERTAKINGS OF BOTH THE COMPANY AND EMPLOYEE.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS
AGREEMENT, THE PROVISIONS OF THE PLAN SHALL CONTROL.  ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO SUCH
TERMS IN THE PLAN.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Employee has hereunto affixed the Employee’s
hand as of the day and year first above written.

 

 

THE COMPANY:

 

 

 

THE MANITOWOC COMPANY, INC.

 

(the “Company”)

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

[Name of Employee]

 

6

--------------------------------------------------------------------------------